Citation Nr: 1111166	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-43 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The appellant had active duty for training (ACDUTRA) with the Air National Guard from February 2004 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, WA, which adjudicated the appellant's claims as brokered work.  The appellant filed his notice of disagreement (NOD) in March 2009, a Statement of the Case (SOC) was issued in November 2009, and the appellant filed his substantive appeal, on the VA Form 9, in November 2009.  

In April 2009, the appellant requested to be afforded with a hearing before a Decision Review Officer (DRO).  An informal conference with a DRO was held in July 2009.  A summary of the discussion is included in the record.  See July 2009 DRO Report of Informal Conference.      

In May 2010, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the Cheyenne RO.  A transcript is of record.

The issue of entitlement to service connection for a right knee disorder is herein REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

The competent and probative evidence is in approximate balance as to whether the appellant's left knee disorder is causally or etiologically related to his ACDUTRA service.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the appellant, his left knee disorder was incurred in ACDUTRA service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  In view of the disposition herein, additional discussion of those procedures is unnecessary.

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the claims folder.  Although we have an obligation to provide reasons or bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the appellant or obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, in the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In the present case, the appellant contends that his current left knee disorder initially manifested in basic training during his ACDUTRA service.  


Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Active military service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any State, under 32 U.S.C.A §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3). 

Presumptive periods for service connection do not apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

The evidentiary record in this case clearly establishes a currently diagnosed left knee disorder.  Indeed, the appellant underwent a compensation and pension medical examination in connection with his claim in December 2008 and, at that time, the VA medical examiner diagnosed him with chronic patellar tendonitis and chondromalacia of the left knee.  Thus, for the purpose of the present decision, the current existence of a left knee disorder is shown.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.).

Because the medical evidence establishes that the appellant has a current left knee disorder, the Board will next consider whether the evidentiary record supports in-service incurrence.

Review of the appellant's service treatment records (STRs) reveal that he denied having a history of "trick or locked knee" and "swollen or painful joints", and his lower extremities were clinically evaluated as normal at enlistment.  However, the appellant was subsequently treated for left knee problems during his ACDUTRA service, from February 2004 to August 2004.  

Specifically, the STRs for that period show that the appellant presented for treatment with complaints of left knee pain, having lasted for one month, in April 2004.  At that time, he reported that he could not recall any particular injury to the left knee and, instead, observed a gradual onset of knee pain.  He denied having a prior history of knee injury, and acknowledged having a history of knee problems during basic training.  The appellant was diagnosed with joint pain, localized in the knee and was prescribed medication (i.e., Naproxen).  He was, further, referred for physical therapy and released with work/duty limitations.  Temporary duty restrictions included no running, push-ups, lifting, climbing poles, dancing, sporting activities, sit-ups, walking or running at own pace, pushing or pulling, wearing athletic shoes, or marching.    

The Board notes that no other STRs pertaining to complaints or treatment for the left knee are included in the evidentiary record for the appellant's period of ACDUTRA service.  Nonetheless, subsequent STRs, reflecting service other than his ACDUTRA service, remain pertinent to the claim, because the Board must consider the appellant's assertion that he has experienced a continuity of symptomatology following the initial manifestation during ACDUTRA service.  For that reason, those additional STRs will be discussed below.  

In August 2004, approximately one week after completion of his ACDUTRA service, the appellant wrote on a Health History questionnaire that he had left knee pain at times, when asked if he recently had any medical problems or symptoms that bothered him.  He also made reference to having had his left knee examined in May of that year.  

Approximately six months later, a Line of Duty Determination in the record notes that the appellant had pain in the left knee due to injury.  In describing the history of the injury or disease, the State Air Surgeon wrote that the appellant had attended basic training and technical school between September 2003 and August 2004 and, during that time, had problems with his knee and was unable to perform any physical activities.  It is also noted that the appellant had reported earlier that month that he was still having problems with his knee.  He had stated that the left knee had a lot of pressure and a sharp burning sensation just under the knee cap.  The State Air Surgeon further wrote that, at the time of the injury, the appellant was present for duty and the proximate cause of the knee problem was accidental injury.  The recommended finding was "in line of duty."  The appellant's immediate commander concurred with the recommendation and signed the form.  The appointing authority ultimately made a finding that the appellant's left knee disorder was in the line of duty in February 2005.   

Approximately four months later, in June 2005, the appellant again wrote on a Health History questionnaire that his left knee was bothering him.  He also wrote that, since his last examination in June 2004, he had been diagnosed with a knee disorder.   

In July 2005, the appellant presented with complaints of left knee pain of "many months" in duration.  It was handwritten that the appellant had injured his knee at basic training in February 2004 while running and had been seen in April 2004, when it was noted to be "strained" on examination.  He complained of knee popping and pain relieved by medication (i.e., Vicodin) and worsened by walking, running, and jogging.  He objectively demonstrated lateral joint line tenderness and had a positive McMurray's sign, on physical examination.  All other knee measurements were negative.  Also, it is noted that the appellant had internal derangement of the left knee with possible lateral meniscal tear on examination.  He was referred to radiology for a magnetic resonance imaging (MRI) and an orthopaedic evaluation.  

For the entire month of August 2005, the appellant was restricted from running, jumping, and marching.  During that month, he presented for treatment of the left knee and told the examiner that the left knee pain had first begun in late February or early March of 2004 while he was in basic training.  He told the treating orthopedist that, at that time, he had felt discomfort along the lateral aspect of his left knee extending above and below the joint.  He further stated that the pain had continued whenever he attempted increased activity such as jogging or other more strenuous activities.  He also experienced some left knee pain at work.  The orthopedist noted an impression of chronic patellar tendonitis with partial tear of the left knee.  The orthopedist also wrote that that he could not rule out lateral meniscus tear versus osteochondral damage to the lateral joint line of the left knee.  The examining orthopedist scheduled the appellant for surgery, noting that he did not believe that any physical therapy would be of benefit in treating a partial rupture of the tendon or possible meniscal tear of the lateral joint line.   

In February 2006, the appellant underwent left knee arthroscopy, open debridement of the left patellar tendon with removal of chronic tendonitis and trephination of inferior pole of the patella, excision of medial plica by arthroscopic technique, and chondral shaving of the lateral tibial plateau.  The post-operative diagnoses were patellar tendonitis status post partial rupture of the patellar tendon, left knee; large medial plica with damage to the medial femoral condyle; and Grade II-III chondromalacia of the lateral tibial plateau.  

After the February 2006 surgery, the appellant underwent physical therapy and his left knee seemed to improve.  However, in August 2006, he reported still having anterior knee pain, either the same or worse than before the surgery.  The noted impressions were mild synovitis, chondromalacia of the patella, and patellar tendonitis.   

In September 2006, it was written that the appellant had an on-going knee injury, which was in line of duty.  He was instructed to bring in records from his orthopedist when they were available, and follow up with the clinic monthly while on limited-duty profile.  The physician's assistant wrote that the plan was to extend the appellant's profile until cleared by his orthopedist.  

In October 2006, it is noted that the appellant continued to struggle with his tendonitis problem and that physical therapy had been discontinued in the May/June timeframe.  The appellant reported that he did not feel that the patellar tendonitis was any better than it was prior to the surgery despite the open debridement and therapy afterwards.  The noted impression was chronic patellar tendonitis, unresolved.  

STR entries from November 2006 to October 2007 document continued complaints, findings, and treatment for the appellant's left knee.  It is notable that, in April 2007, the examiner noted that the appellant's left knee problems apparently started in March 2004 while at basic training.    

In a September 2008 letter, the appellant's private treating orthopedist wrote that the appellant's knee surgery was partially successful but he had continued discomfort in the area of the patella, and pain in the lateral joint line. 

The appellant filed his claim seeking service connection for his left knee disorder in November 2008.  

In December 2008, it was recommended that he proceed with review by a Medical Evaluation Board, with the further recommendation that the appellant should not be retained due to lack of improvement or progress with surgery and physical therapy.   

In June 2009, the US Air Force Physical Evaluation Board (PEB) noted a diagnosis of left knee pain due to chondromalacia and patellar tendonitis.  The PEB found that the left knee disorder was incurred while entitled to receive basic pay and incurred in the line of duty.  The PEB further found that the appellant was unfit because of the disability and recommended that he be discharged with severance pay with a disability rating of 10 percent.  (At the Board hearing, the appellant clarified that he had received a one-time severance payment and that such payment is not on-going.  See hearing transcript, page 9.).    

Thus, the appellant's STRs, discussed above, indicate a continuity of left knee problems since he initially sought treatment in April 2004.  We also find the appellant's May 2010 hearing testimony, in this regard, credible.   

The Board recognizes that there is adverse medical opinion evidence in the evidentiary record.  Indeed, the VA compensation and pension examiner who conducted the December 2008 examination concluded that the appellant's currently diagnosed chondromalacia of the patella and tendonitis were not caused by or a result of his ACDUTRA service. 

Upon closer review of the examiner's opinion, however, we find that it is not fully adequate.  Although the examiner confirmed review of the claims folder and even discussed some of the left knee findings during the appellant's ACDUTRA service in providing her summary of the relevant medical history, it appears, upon comparison of the request for medical opinion by the RO and the medical opinion provided by the examiner, that there was some misunderstanding regarding the bases and scope of the appellant's claim for service connection.  As a result, the examiner based her conclusion solely on the rationale that restricting marching, running, or physical training and providing Naproxen, which was the treatment received for the left knee, would not cause rupture of the patellar tendon, damage to the medial femoral condyle, or chondromalacia.  She did not discuss the symptomatology shown during the appellant's ACDUTRA service, and thereafter, in providing her opinion.  Consequently, the Board affords the negative opinion little probative value.  

Although the STRs appear to document only one instance of complaint and treatment for a left knee problem during ACDUTRA service, the Board places significant weight on the later STRs showing a continuity of symptomatology since the initial manifestation in April 2004, and the findings by the PEB that the appellant's left knee disability was incurred in the line of duty.  The appellant also provided credible testimony relating the onset of his left knee problems to his ACDUTRA service, and describing his experiencing a continuation of left knee problems thereafter. 

For these reasons, the Board finds there is reasonable doubt presented on the service connection issue as to the left knee, and we will resolve such doubt in favor of the appellant in finding that his current left knee disorder is causally related to his ACDUTRA service.  Therefore, the Board finds that service connection for chronic patellar tendonitis and chondromalacia of the left knee is warranted. 


ORDER

Entitlement to service connection for chronic patellar tendonitis and chondromalacia of the left knee is granted.  


REMAND

A review of the record reveals that further evidentiary development is needed before proceeding to evaluate the merits of the appellant's claim for service connection of a right knee disorder.

In the Line of Duty Determination discussed above, it is written that the appellant had pain in the left and right knee due to injury.  In describing the history of the injury or disease, it is noted that the appellant attended basic training and technical school between September 2003 and August 2004 and, during that time, had problems with his knees and was unable to perform any physical activities.  It was also noted that the appellant reported earlier that month that he was still having problems with both knees.  At that time, he had stated that the left knee had a lot of pressure and a sharp burning sensation just under the knee cap and the right knee had the same symptoms, to the right of the knee cap.  It was further noted that, at the time of the injury, the appellant was present for duty, and the proximate cause of the knee problems was accidental injury, which was found to be "in line of duty."    

Also, at the Board hearing, the appellant competently reported having lived with right knee pain for six years.  See hearing transcript, page 8.   

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and service.  The types of evidence which "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the appellant has not been afforded with a medical examination or medical nexus opinion for his claim involving a right knee disorder.  While the Board observes that there was some physical examination of the appellant's right knee performed as part of the December 2008 compensation and pension examination, that examination was specifically for the left knee, and it is unclear whether a thorough examination of the right knee was accomplished.  Further, no diagnosis of a right knee disorder or an opinion regarding the relative probability that the right knee disorder was causally or etiologically related to the appellant's period of ACDUTRA service was provided in the examination report.  

In light of the foregoing, the Board finds that a medical examination and medical opinion based on review of the claims folder is warranted.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, supra.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the appellant for an appropriate examination for his claimed right knee disorder.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  In addressing the questions below, the examiner's opinion should be informed by a review of the appellant's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to ACDUTRA service.

a.  Based on review of the claims folder and examination and interview of the appellant, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current left foot and/or ankle disorder was caused by, or was initially manifested during, the appellant's ACDUTRA service, to include consideration of any symptomatology shown therein or any incident or event therein; OR whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent.)

b.  The examiner should discuss evidence contained in the appellant's STRs, the Line of Duty Determination, and post-service lay and medical evidence as well as any medical principles in support of his or her conclusions.  In regard to the lay evidence of record, the examiner should note the multiple statements and testimony the appellant submitted on his own behalf, regarding in-service and post-service symptoms and experiences, and the examiner should consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings.

c.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  Note:  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the reviewer/examiner should clearly and specifically so specify in the report, and explain why this is so.

2.  After the above development has been accomplished to the extent possible, readjudicate the appellant's claim.  If any benefit sought on appeal remains denied, provide the appellant and his representative with a Supplemental Statement of the Case and an appropriate period of time for response.  Then return the case to the Board, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


